Title: To Thomas Jefferson from William P. Smith, 26 June 1824
From: Smith, William P.
To: Jefferson, Thomas


Sir,
Philada
June 26th 1824.
I recieved to day your esteemed favor of the 22d inst. and feel under many obligations to you for your kindness in affording me the information I desired—I am inclined to believe that there is not any thing in the printed notice inclosed to me, which agreed with my anticipation; as I could not feel free to solicit the place of professor of Mathematics, although I have no doubt but that I could assist in that branch, being perfect in Algebra, Euclid’s Elements and Arithematic. Since I have troubled you in this subject, I will  to inquire what encouragement the State of Virginia offers for the support of good English schools, and whether there are any openings for establishments of that kind. I take the liberty of sending you this Circular, to shew you what we are doing here in relation to the Presidential Question. Be pleased to believe Sir, that I sensibly feel your kindness, and I amVery respectfully your most obt.Wm. P. Smith